Citation Nr: 0325389	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-20 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
service-connected schizophrenia.

2.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to January 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO decision which denied 
an increase in a 10 percent rating for service-connected 
schizophrenia, and denied entitlement to a permanent and 
total disability rating for non-service-connected pension 
purposes.


FINDINGS OF FACT

1.  Without good cause, the veteran failed on multiple 
occasions to report for a VA examination pertaining to his 
claim for an increase in a 10 percent rating for 
schizophrenia.  

2.  The veteran's compensable non-service-connected 
conditions include a heart disorder with hypertension (rated 
30 percent) and diabetes mellitus (rated 20 percent).

3.  The veteran is 60 years old, has at least a high school 
education, and has work experience in farming and welding.

4.  The veteran's chronic disabilities do not permanently 
prevent him from engaging in substantially gainful employment 
consistent with age, education, and work experience.

CONCLUSIONS OF LAW

1.  The claim for an increased rating for schizophrenia must 
be denied due to the veteran's failure to report for a 
scheduled VA examination.  38 C.F.R. § 3.655 (2002).

2.  The veteran is not permanently and totally disabled for 
VA pension purposes.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was born in February 1943, and he is now 60 years 
old.  He served on active duty in the Air Force from April 
1963 to January 1966.  Service connection has been 
established for paranoid schizophrenia, and for many years 
this condition has been rated 10 percent.  

A number of past records describe the veteran's educational 
and occupational background. A VA psychiatric examination in 
July 1969 noted he was a student at an automotive trade 
school.  A VA psychiatric examination in May 1976 noted he 
had completed high school and was self-employed as a welder.  
A letter from the Alabama Board of Corrections in February 
1984 noted that he had been sentenced to prison in May 1981 
for first degree assault, and that his release date was in 
November 1995.  In a November 1984 claim, the veteran noted 
he was imprisoned, and he related that he had completed high 
school and two years of college, and also had attended a 
trade school. A statement from the veteran in December 1993 
noted he was released from prison in October 1991.  

In December 1999, the veteran submitted a claim for VA non-
service-connected pension.  He denied any employment, 
including self-employment.  He indicated that he had 
completed high school.  He also indicated that he has high 
blood pressure, heart, and mental disorders.  

Outpatient treatment records in recent years, dated into 
2001, were obtained from the Central Alabama Health Care 
System.  A report in February 1999 noted that the veteran was 
verbally rambling.  The assessments included paranoid 
schizophrenia and hypertension.  

In February 2000, a VA general physical examination was 
conducted.  The veteran said he had not worked since 1991.  
Physical examination revealed he walked independently with a 
normal gait.  Blood pressure readings were 174/92, 168/94 and 
200/94, and medication was being taken.  Examination of the 
left knee revealed it to be nontender and without swelling.  
Range of motion was from 0 degrees extension to 135 degrees 
of flexion.  The veteran's memory was good, and he was 
cooperative.  X-ray examination of the chest revealed mild 
cardiomegaly.  X-ray examination of the left knee was within 
normal limits.  The report concluded with diagnoses of 
hypertension, on medication; nonspecific T-wave abnormality 
by the electrocardiogram; arthralgia of the left knee with 
normal X-ray findings; non-insulin-dependent diabetes 
mellitus, not on any medication; and paranoid schizophrenia.  

The claims folder shows that the veteran was scheduled for a 
VA mental examination for March 2000, but he failed to report 
for it.  The examination was rescheduled, but the veteran 
called to cancel, stating that he had no money for 
transportation and could not keep coming back for 
appointments.

A March 2000 treatment report noted his complaints of fatigue 
and difficulty sleeping.  A November 2000 treatment report 
noted a blood pressure reading of 212/112.  It also noted his 
complaints of depression due to the recent loss of his 
brother.

The file shows the veteran was again scheduled for a VA 
mental examination, but he failed to report in December 2000.

In a February 2001 statement, the veteran said that he 
attended an examination scheduled for December 2000, but 
after waiting for two hours he was told the examination would 
have to be rescheduled because the doctor could not see him. 

The file shows the RO then again scheduled and rescheduled 
the veteran for a psychiatric examination, but he failed to 
report in March 2001, June 2002, September 2002, and October 
2002.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claims, and of the respective 
duties of him and the VA to obtain evidence.  Pertinent 
identified medical records have been obtained.  A VA physical 
examination was provided, and the veteran repeatedly failed 
to report for a VA psychiatric examination.  The notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

A.  Increased Rating for Schizophrenia

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  If a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

In connection with his claim for an increase in a 10 percent 
rating for schizophrenia, the veteran was scheduled for a VA 
psychiatric examination.  However, he failed to report for 
the examination as initially scheduled and as rescheduled on 
multiple occasions.  No good cause appears for his failure to 
report for VA examination.  Thus, in accordance with 
38 C.F.R. § 3.655, his claim for an increased rating must be 
denied.

B.  Entitlement to Pension.

The veteran claims a VA non-service-connected pension.  He is 
60 years old, and thus does not qualify for pension under a 
recent law making those who are 65 or older basically 
eligible for pension.  38 U.S.C.A. § 1513.  It also does not 
appear that he receives Social Security Administration 
disability benefits, which is one basis for finding permanent 
and total disability for VA pension purposes.  38 U.S.C.A. 
§ 1502.  Thus to be eligible for VA pension, it must 
otherwise be demonstrated that he is permanently and totally 
disabled.

Among the requirements for VA non-service-connected pension 
is that a veteran be permanently and totally disabled from 
conditions not due to his own willful misconduct.  The legal 
criteria for this benefit are found in 38 U.S.C.A. §§ 1502, 
1521; and 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  
One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§ 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the 
veteran must have the permanent loss of use of both hands or 
feet, or one hand and one foot, or the sight of both eyes, or 
be permanently helpless or permanently bedridden; or the 
veteran's permanent disabilities must be rated, singly or in 
combination, as 100 percent.  Another way for a veteran to be 
considered permanently and totally disabled for pension is to 
qualify under the "unemployability" test of 38 U.S.C.A. § 
1502(a) and 38 C.F.R. §§ 4.16, 4.17. Brown, supra; Talley, 
supra.  A veteran may satisfy this test if he is individually 
unemployable, and has one permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  However, 
the "unemployability" test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.  

The veteran is service-connected for schizophrenia, which is 
rated 10 percent disabling.  His non-service-connected 
conditions include a heart disorder with hypertension, rated 
30 percent, and diabetes mellitus, rated 20 percent.  The 
combined rating for all disabilities, under the combined 
ratings table of 38 C.F.R. § 4.25, is 50 percent.  

The veteran does not have disabilities which would meet the 
"average person" test for permanent and total disability.  
He also does meet the schedular percentage standard for the 
"unemployability" test for pension, nor are there factors 
present in this case which would warrant consideration of 
entitlement on an extraschedular basis.  

As with the claim for an increased rating for schizophrenia, 
the pension claim has been adversely affected by the 
veteran's failure to report for a VA psychiatric examination.  
In the future, he can again apply to the RO for pension, but 
he should stand ready to attend all scheduled VA 
examinations.

At the present time, the preponderance of the evidence is 
against the claim for pension benefits.  Thus the reasonable 
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased rating for schizophrenia is denied.

A permanent and total disability rating for pension purposes 
is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



